     Case 14-67619-wlh                Doc 101   Filed 01/13/21 Entered 01/13/21 09:50:17                                 Desc Main
                                               Document      Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF GEORGIA
                                                   ATLANTA DIVISION

              In re: SHARMA, RAJESHWAR D.                                                       § Case No. 14-67619-WLH
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on September 08, 2014. The undersigned trustee was appointed on September 08, 2014.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               175,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                                0.00
                                    Bank service fees                                                  2,114.59
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $               172,885.41
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
     Case 14-67619-wlh                Doc 101        Filed 01/13/21 Entered 01/13/21 09:50:17                    Desc Main
                                                    Document      Page 2 of 10
               6. The deadline for filing non-governmental claims in this case was 08/22/2016
       and the deadline for filing governmental claims was 03/07/2015. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $12,000.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

               The trustee has received $0.00 as interim compensation and now requests the
       sum of $12,000.00, for a total compensation of $12,000.00.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $366.45, for total expenses of
               2
       $366.45.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 11/28/2020                    By: /s/Edwin K. Palmer
                                               Trustee, Bar No.: 560100




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                  Case 14-67619-wlh                      Doc 101           Filed 01/13/21 Entered 01/13/21 09:50:17                                           Desc Main
                                                                          Document      Page 3 of 10
                                                                                                                                                                           Exhibit A


                                                                                  Form 1                                                                                   Page: 1

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 14-67619-WLH                                                                 Trustee:       (300370)      Edwin K. Palmer
Case Name:        SHARMA, RAJESHWAR D.                                                    Filed (f) or Converted (c): 09/08/14 (f)
                                                                                          §341(a) Meeting Date:        10/14/14
Period Ending: 11/28/20                                                                   Claims Bar Date:             08/22/16

                               1                                          2                          3                       4                    5                   6

                    Asset Description                               Petition/               Estimated Net Value         Property             Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled          (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                     Values               Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 1       12250 MEADOWS LANE, ALPHARETTA, GA 30005                        300,000.00                        0.00                                  175,000.00                    FA

 2       HOUSEHOLD GOODS AND FURNISHINGS                                   4,000.00                        0.00                                        0.00                    FA

 3       CLOTHES                                                              500.00                       0.00                                        0.00                    FA

 4       WATCH                                                                200.00                       0.00                                        0.00                    FA

 5       MEMBERSHIP INTEREST IN SEVERAL                                         0.00                       0.00            OA                          0.00                    FA
         COMPANIES
          Daves World Highway 9, LLC; Daves World Inc.;
         Nexgen Cumming, LLC; Nexgen Westside, LLC;
         Premium Investment; Shoppers World; Sunharrah, Inc.

 5       Assets     Totals (Excluding unknown values)                $304,700.00                          $0.00                                $175,000.00                  $0.00



     Major Activities Affecting Case Closing:

                  Claims review. Move case to closure.

     Initial Projected Date Of Final Report (TFR):       June 30, 2016                      Current Projected Date Of Final Report (TFR):       March 31, 2021




                                                                                                                                            Printed: 11/28/2020 11:25 AM    V.20.24
                     Case 14-67619-wlh                    Doc 101         Filed 01/13/21 Entered 01/13/21 09:50:17                                                Desc Main
                                                                         Document      Page 4 of 10
                                                                                                                                                                                   Exhibit B


                                                                                    Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         14-67619-WLH                                                                     Trustee:            Edwin K. Palmer (300370)
Case Name:           SHARMA, RAJESHWAR D.                                                             Bank Name:          Mechanics Bank
                                                                                                      Account:            ******2466 - Checking Account
Taxpayer ID #:       **-***4506                                                                       Blanket Bond:       $35,660,000.00 (per case limit)
Period Ending: 11/28/20                                                                               Separate Bond: N/A

   1             2                           3                                       4                                                5                     6                  7

 Trans.     {Ref #} /                                                                                                             Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                 T-Code              $                  $                Account Balance
12/04/18       {1}         BB&T                                Proceeds per Settlement Agreement approved        1110-000           175,000.00                                175,000.00
                                                               by Order entered 1/22/2019 (Doc #91)
03/31/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       139.85        174,860.15
04/30/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       279.48        174,580.67
05/29/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       269.74        174,310.93
06/30/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       297.18        174,013.75
07/31/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       287.40        173,726.35
08/31/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       268.42        173,457.93
09/30/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       295.75        173,162.18
10/30/20                   Mechanics Bank                      Bank and Technology Services Fee                  2600-000                                       276.77        172,885.41

                                                                                   ACCOUNT TOTALS                                   175,000.00               2,114.59        $172,885.41
                                                                                          Less: Bank Transfers                             0.00                   0.00
                                                                                   Subtotal                                         175,000.00               2,114.59
                                                                                          Less: Payments to Debtors                                               0.00
                                                                                   NET Receipts / Disbursements                    $175,000.00              $2,114.59

                                  Net Receipts :         175,000.00
                                                                                                                                        Net               Net                   Account
                                    Net Estate :        $175,000.00                TOTAL - ALL ACCOUNTS                               Receipts       Disbursements              Balances

                                                                                   Checking # ******2466                            175,000.00               2,114.59         172,885.41

                                                                                                                                   $175,000.00              $2,114.59        $172,885.41




{} Asset reference(s)                                                                                                                          Printed: 11/28/2020 11:25 AM         V.20.24
            Case 14-67619-wlh            Doc 101      Filed 01/13/21 Entered 01/13/21 09:50:17                        Desc Main
 Printed: 11/28/20 11:25 AM                          Document      Page 5 of 10                                                Page: 1

                                               Court Claims Register
                               Case: 14-67619-WLH                 SHARMA, RAJESHWAR D.
                                                                                                              Claims Bar Date:     08/22/16
 Claim   Claimant Name /                        Claim Type/    Claim Ref./         Amount Filed/                  Paid              Claim
Number   <Category>, Priority                   Date Filed     Notes                   Allowed                   to Date           Balance
 2       BB&T, Bankruptcy Section               Secured                                $455,065.53                  $0.00                 $0.00
         100-50-01-51                           05/24/16                                      $0.00
         PO Box 1847                                           Claim for money loaned, real estate, Acct #6761. Per Order entered
         Wilson, NC 27894                                      1/22/2019, after payment to estate for Debtor's interest in real estate,
                                                               assignment of judgment to Diva Sharma avoiding security deed of
                                                               BB&T (Deed Book 42328, pgs 574-578)


         <4110-00 Real Estate--Consensual Liens (mortgages, deeds of trust, PMSI)>, 100
         Edwin K. Palmer                        Admin Ch. 7                              $12,000.00                 $0.00         $12,000.00
         P.O Box 1284                           09/08/14                                 $12,000.00
         Decatur, GA 30031
         <2100-00 Trustee Compensation>, 200
         Edwin K. Palmer                        Admin Ch. 7                                 $366.45                 $0.00            $366.45
         P.O Box 1284                           09/08/14                                    $366.45
         Decatur, GA 30031
         <2200-00 Trustee Expenses>, 200
         Clerk, US Bankruptcy Court             Admin Ch. 7                                 $350.00                 $0.00            $350.00
         75 Ted Turner Drive                    09/08/14                                    $350.00
         Richard B. Russell Federal Building
         Atlanta, GA 30303
         <2700-00 Clerk of the Court Costs (includes adversary and other filing fees)>, 200
         Arnall, Golden, Gregory, LLP           Admin Ch. 7                              $52,106.50                 $0.00         $52,106.50
         171 17th Street, NW                    09/08/14                                 $52,106.50
         Suite 2100                                            Order entered 3/14/16 approving employment (Doc #73)
         Atlanta, GA 30363
         <3210-00 Attorney for Trustee Fees (Other Firm)>, 200
         Arnall, Golden, Gregory, LLP           Admin Ch. 7                                 $219.22                 $0.00            $219.22
         171 17th Street, NW                    09/08/14                                    $219.22
         Suite 2100                                            Order entered 3/14/16 approving employment (Doc #73)
         Atlanta, GA 30363
         <3220-00 Attorney for Trustee Expenses (Other Firm)>, 200
         Spence Shumway                         Admin Ch. 7                               $4,207.50                 $0.00          $4,207.50
         Stonebridge Accounting & Forensics,    09/08/14                                  $4,207.50
         LLC                                                   Order approving employment entered 2/25/2019 (Doc #95)
         P.O. Box 1290
         Grayson, GA 30017
         <3410-00 Accountant for Trustee Fees (Other Firm)>, 200
         Spence Shumway                         Admin Ch. 7                                 $164.33                 $0.00            $164.33
         Stonebridge Accounting & Forensics,    09/08/14                                    $164.33
         LLC                                                   Order approving employment entered 2/25/2019 (Doc #95)
         P.O. Box 1290
         Grayson, GA 30017
            Case 14-67619-wlh               Doc 101    Filed 01/13/21 Entered 01/13/21 09:50:17                      Desc Main
 Printed: 11/28/20 11:25 AM                           Document      Page 6 of 10                                              Page: 2

                                                Court Claims Register
                                 Case: 14-67619-WLH              SHARMA, RAJESHWAR D.
                                                                                                              Claims Bar Date:    08/22/16
 Claim   Claimant Name /                        Claim Type/   Claim Ref./         Amount Filed/                  Paid              Claim
Number   <Category>, Priority                   Date Filed    Notes                   Allowed                   to Date           Balance
         <3420-00 Accountant for Trustee Expenses (Other Firm)>, 200
 1       BB&T, Bankruptcy Section               Unsecured                                  $100.00                 $0.00            $100.00
         100-50-01-51                           05/24/16                                   $100.00
         PO Box 1847                                          Money loaned, Acct #0025
         Wilson, NC 27894
         <7100-00 General Unsecured § 726(a)(2)>, 610
 3       PYOD, LLC its successors and assigns Unsecured                                  $5,650.85                 $0.00          $5,650.85
         as assignee                           06/08/16                                  $5,650.85
         of Citibank, N.A.                                    Collection for credit card, Acct #0228; original creditor Citibank (South
         Resurgent Capital Services,PO Box 19008              Dakota), N.A.
         Greenville, SC 29602
         <7100-00 General Unsecured § 726(a)(2)>, 610
 4 -2    Georgia Lottery Corporation            Unsecured                               $32,035.59                 $0.00         $32,035.59
         (ADMINISTRATIVE)                       06/08/16                                $32,035.59
         250 Williams Street Ste. 3000                        GLC debts pursuant to O.C.G.A. Sec. 50-27-21 (a); Consent
                                                              Judgment; Acct #0196
         Atlanta, GA 30303
         <7100-00 General Unsecured § 726(a)(2)>, 610
 5       Steven M. Mills, P.C.                  Unsecured                               $19,642.58                 $0.00         $19,642.58
         1550 North Brown Road Suite 130        06/20/16                                $19,642.58
         Lawrenceville, GA 30046                              Legal services, Acct #2364; Firm of Mills & Hoops, LLC
         Lawrenceville, GA 30043
         <7100-00 General Unsecured § 726(a)(2)>, 610
 6       Thompson, O'Brien, Kemp & Nasuti,      Unsecured                                $8,304.81                 $0.00          $8,304.81
         P.C.                                   06/23/16                                 $8,304.81
         40 Technology Parkway S, Suite 300                   Legal services, Acct #9999.00096;

         Norcross, GA 30092
         <7100-00 General Unsecured § 726(a)(2)>, 610
 7 -3    Cumming Investments, Inc.              Unsecured                            $7,340,836.31                 $0.00      $7,340,836.31
         c/o Andersen Tate & Carr, P.C.         06/24/16                             $7,340,836.31
         1960 Satellite Blvd., Suite 4000                     Judgment entered 7/07/2014; Claim transferred 12/30/2016
         Duluth, GA
         <7100-00 General Unsecured § 726(a)(2)>, 610
 8       Sawnee EMC                             Unsecured                                  $370.90                 $0.00            $370.90
         PO Box 266                             06/29/16                                   $370.90
                                                              Utitity service
         Cumming, GA 30028
         <7100-00 General Unsecured § 726(a)(2)>, 610
            Case 14-67619-wlh            Doc 101    Filed 01/13/21 Entered 01/13/21 09:50:17                Desc Main
 Printed: 11/28/20 11:25 AM                        Document      Page 7 of 10                                        Page: 3

                                             Court Claims Register
                             Case: 14-67619-WLH              SHARMA, RAJESHWAR D.
                                                                                                      Claims Bar Date:     08/22/16
 Claim   Claimant Name /                     Claim Type/   Claim Ref./        Amount Filed/               Paid              Claim
Number   <Category>, Priority                Date Filed    Notes                  Allowed                to Date           Balance
 9       American Express Centurion Bank     Unsecured                                $34,804.40           $0.00           $34,804.40
         c/o Becket and Lee LLP              07/20/16                                 $34,804.40
         PO Box 3001                                       Credit card, Acct #6001
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 10      State Bank & Trust Company          Unsecured                               $715,085.82           $0.00          $715,085.82
         Capital Recovery Advisors           08/11/16                                $715,085.82
         2400 Augusta Drive, Suite 212                     Judgment entered 12/12/2012, Acct #5128; Original creditor Buckhead
         Houston, TX 77057                                 Community Bank


         <7100-00 General Unsecured § 726(a)(2)>, 610
 11      American Express Bank FSB           Unsecured                                $14,821.19           $0.00           $14,821.19
         c/o Becket and Lee LLP              08/12/16                                 $14,821.19
         PO Box 3001                                       Credit card, Acct #5004
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610
 12      Ameris Bank                         Unsecured                          $1,348,934.17              $0.00     $1,348,934.17
         Capital Recovery Advisors           08/12/16                           $1,348,934.17
         2400 Augusta Drive, Suite 212                     Money loaned, Acct #5128; Original creditor One Georgia Bank
         Houston, TX 77057
         <7100-00 General Unsecured § 726(a)(2)>, 610
 13      American Express Bank FSB           Unsecured                                $11,990.63           $0.00           $11,990.63
         c/o Becket and Lee LLP              08/16/16                                 $11,990.63
         PO Box 3001                                       Credit card, Acct #2008
         Malvern, PA 19355-0701
         <7100-00 General Unsecured § 726(a)(2)>, 610

                                                                               Case Total:                 $0.00     $9,601,991.25
         Case 14-67619-wlh        Doc 101    Filed 01/13/21 Entered 01/13/21 09:50:17                  Desc Main
                                            Document      Page 8 of 10


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                      Exhibit D

            Case No.: 14-67619-WLH
            Case Name: SHARMA, RAJESHWAR D.
            Trustee Name: Edwin K. Palmer
                                               Balance on hand:                          $          172,885.41
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
   2         BB&T, Bankruptcy Section          455,065.53                0.00                0.00             0.00
                                               Total to be paid to secured creditors:    $                0.00
                                               Remaining balance:                        $          172,885.41

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
Trustee, Fees - Edwin K. Palmer                                     12,000.00                0.00      12,000.00
Trustee, Expenses - Edwin K. Palmer                                   366.45                 0.00           366.45
Attorney for Trustee, Fees - Arnall, Golden, Gregory, LLP           52,106.50                0.00      52,106.50
Attorney for Trustee, Expenses - Arnall, Golden, Gregory,             219.22                 0.00           219.22
LLP
Accountant for Trustee, Fees - Spence Shumway                        4,207.50                0.00       4,207.50
Accountant for Trustee, Expenses - Spence Shumway                     164.33                 0.00           164.33
Charges, U.S. Bankruptcy Court                                        350.00                 0.00           350.00
                           Total to be paid for chapter 7 administration expenses:       $           69,414.00
                           Remaining balance:                                            $          103,471.41

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $                0.00
                           Remaining balance:                                            $          103,471.41




   UST Form 101-7-TFR (05/1/2011)
         Case 14-67619-wlh         Doc 101      Filed 01/13/21 Entered 01/13/21 09:50:17                  Desc Main
                                               Document      Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $                0.00
                                                 Remaining balance:                         $          103,471.41
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 9,532,577.25 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 1.1 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            BB&T, Bankruptcy Section                                  100.00                 0.00              1.10
  3            PYOD, LLC its successors and assigns as                 5,650.85                 0.00          61.35
               assignee
  4 -2         Georgia Lottery Corporation                            32,035.59                 0.00         347.73
               (ADMINISTRATIVE)
  5            Steven M. Mills, P.C.                                  19,642.58                 0.00         213.21
  6            Thompson, O'Brien, Kemp & Nasuti, P.C.                  8,304.81                 0.00          90.14
  7 -3         Cumming Investments, Inc.                           7,340,836.31                 0.00      79,681.06
  8            Sawnee EMC                                                370.90                 0.00              4.03
  9            American Express Centurion Bank                        34,804.40                 0.00         377.79
 10            State Bank & Trust Company                           715,085.82                  0.00       7,761.92
 11            American Express Bank FSB                              14,821.19                 0.00         160.88
 12            Ameris Bank                                         1,348,934.17                 0.00      14,642.05
 13            American Express Bank FSB                              11,990.63                 0.00         130.15
                             Total to be paid for timely general unsecured claims:          $          103,471.41
                             Remaining balance:                                             $                0.00


  UST Form 101-7-TFR (05/1/2011)
        Case 14-67619-wlh          Doc 101    Filed 01/13/21 Entered 01/13/21 09:50:17                  Desc Main
                                             Document     Page 10 of 10




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
